Citation Nr: 1311497	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-02 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability.

2. Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter is on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing is of record.

This case is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1. A March 2005 rating decision denied service connection for PTSD.  The Veteran did not appeal the decision or submit additional evidence within one year of the decision.

2. The evidence added to the record since the March 2005 decision became final, relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The March 2005 rating decision that denied service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

2. The evidence received subsequent to the March 2005 rating decision is new and material, and the requirements to reopen the claim for entitlement to service connection for a psychiatric disability are met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran submitted a February 2009 claim seeking entitlement to service connection for a psychiatric disability.  A claim for service connection for PTSD was previously denied in a March 2005 rating decision, on the basis that there was no indication or treatment for PTSD.  Moreover his service personnel records did not show combat service or that he experienced a stressor that could be corroborated.  He did not submit a timely appeal to that decision, nor did he submit any new and material evidence within one year of that decision.  Buie v. Shinseki, 24 Vet. App. 242 (2011).  Therefore, that decision became final one year later and will not be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).

A service connection claim which describes only one particular psychiatric disorder is not necessarily be limited to that disorder.  Rather, VA must consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is as evidence not previously submitted to agency decision-makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  However, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  If VA finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Since the last denial of the claim became final, the Veteran has submitted evidence indicating that he has been treated for depression.  Specifically, in April 2009, one evaluating psychiatrist diagnosed "some insomnia and mild depressive symptoms" and possible mild depressive disorder.  That evidence is new because it was not considered by VA in the last final denial of the claim.  That evidence is also material, as it relates to an unestablished fact necessary to support the claim, demonstration of a current disability which was not shown at the last final denial. 

Therefore, as new and material has been submitted, the claim for service connection for a psychiatric disability is reopened.  To that extent only, the claim is allowed.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disability is reopened.  To that extent only, the claim is allowed.
REMAND

The Veteran's claim for service connection for a psychiatric disability having been reopened, the Board finds that a VA examination is necessary to determine the current nature and etiology of any psychiatric disorder that may be present.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Any pertinent VA medical records that are not of record should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Acquire all treatment records from the VA Medical Center in Dallas, Texas that are not already of record and associate those records with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of any psychiatric disability found.  The examiner must review the claims file and must note that review in the report.  The examiner must also consider the lay statements regarding in-service occurrence of psychiatric symptoms and regarding a continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide the following opinions:

(a)  The examiner should provide a full multiaxial diagnosis using the specific criteria of the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD are met.

(b)  The examiner is should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disability had its onset in service or within one year of service discharge or is otherwise etiologically related to the Veteran's active service.

(c)  If a diagnosis of PTSD is warranted, the examiner should specifically state the stressor events upon which that diagnosis is based.  The examiner should state whether a diagnosis of PTSD is warranted based on a fear of hostile military or terrorist activities.  Fear of hostile military or terrorist activities means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  38 C.F.R. § 3.304(f)(3) (2012).

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


